Citation Nr: 0105834	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to April 
1970.  His awards and decorations included the Bronze Star 
Medal, Army Commendation Medal, Air Medal, Combat Infantryman 
Badge, and Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In various documents (e.g., the Notice of Disagreement, 
received in November 1999), the veteran has raised 
contentions to the effect that he has fibromyalgia which is 
proximately due to or chronically worsened by his service-
connected post-traumatic stress disorder (PTSD).  
Accordingly, he maintains that service connection for 
fibromyalgia is warranted on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  That question, however, has not been considered by 
the RO; therefore, the Board has no jurisdiction to decide 
such a question.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. §§ 20.101, 20.200 (2000).  Accordingly, it is 
referred to the RO for appropriate action.


REMAND

The veteran maintains that he is unemployable, primarily as a 
result of his service-connected PTSD, rated as 70 percent 
disabling.  

Medical records and reports from VA and a private 
practitioner show that the veteran has recently been treated 
or examined for psychiatric disability, including PTSD, major 
depressive disorder, and generalized anxiety disorder.  His  
global assessment of functioning score (GAF) has primarily 
been between 48 and 50 (See the statement from private 
practitioner, dated in April 1998, and the report of a VA 
examination performed in November 1998).  GAF reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS  32 (4th ed. 1994) (DSM-IV).  A GAF of 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

In this case, it is unclear which part of the GAF is 
attributable solely to the veteran's service-connected PTSD.  
Moreover, it does not appear that the veteran's claims folder 
was available to either examiner for review during the 
psychiatric examinations performed in 1998.

In April 1999, it was noted that from May 1981 to September 
1997 the veteran had been employed as a truck driver for a 
food distributor, Fleming Company of Geneva, Alabama.  That 
employer noted that, during a portion of the year prior to 
September 1997, the veteran had received benefits from RWDSU 
Insurance Company.  Reports from that insurance company have 
not been associated with the claims folder.

During the pendency of the appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, that 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  The change in the law was 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to a total rating due to 
unemployability caused by service-
connected disability.  After obtaining 
any necessary authorization, the RO 
should request copies of all indicated 
records not currently on file directly 
from the providers.  The RO should also 
request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  The RO should contact the Fleming 
Co., 1015 W. Magnolia, Geneva, Alabama 
36340 and obtain the address of the RWDSU 
Insurance Company.  After acquiring all 
necessary authorization from the veteran, 
the RO should contact and request copies 
of all documents associated with the 
benefits it granted to the veteran 
between September 1996 and September 
1997.  Such documents should include, but 
are not limited to, any medical records 
associated with such grant of benefits.  
If the company does not have such 
documents, the RO should request that the 
company provide a statement on business 
letterhead stationary addressing the 
foregoing concerns.  Failures to respond 
or negative replies to any request should 
be noted in writing and associated with 
the claims folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of his service-
connected PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner so that the relevant medical 
history may be reviewed, and the examiner 
should indicate in writing that the 
claims folder has been reviewed.  With 
respect to each of the symptoms 
identified in the criteria for evaluating 
mental disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000), the examiner 
should indicate whether such symptom is a 
symptom of the veteran's PTSD.  To the 
extent possible, the manifestations of 
the veteran's PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
The examiner should also provide a GAF 
based solely upon the PTSD and provide an 
explanation of the significance of the 
GAF score assigned.  The examiner should 
also provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the service-
connected PTSD, to include whether it is 
at least as likely as not that PTSD 
renders the veteran unemployable, that 
is, whether PTSD renders the veteran 
unable to obtain or maintain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a total rating due to unemployability 
caused by service-connected disability.  
In so doing, the RO must ensure 
compliance with the recently enacted 
Veterans Claims Assistance Act of 2000.  

5.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



